Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pg. 7-10, filed 8/29/2022, with respect to the rejection(s) of claim(s) 1-2, 8-9 and 15-16 under 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Schwach et al. (US Patent No. 9,813,246 B2).
Applicant’s arguments, see Pg. 10-12, with respect to the rejections of claims 3-7, 10-14 and 17-21 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Schwach et al. It should be noted, the specific teachings of the prior references regarding claims 4, 7, 11, 14, 18 and 21 are not in dispute, but the combination of the primary reference, Poddar et al. (US 2019/0205508 A1), with the teaching references.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwach et al. (US Patent No. 9,813,246 B2).

Regarding claim 1, Schwach discloses a method to protect a machine learning model, comprising: 
receiving a set of model weights, the set of model weights structured as a first matrix having a given dimensionality and having been generated as a result of training the model; (46-48, Col. 5 ln. 46-50 and ln. 52-60 “one-dimensional matrix” and 76, Col. 8 ln. 34-39)
generating a key, the key having a set of values, the set of values structured as a second matrix having at least the given dimensionality; (52, Col. 6 ln. 29-33; 78, Col. 8 ln. 40-45)
and securing the machine learning model by generating a locked set of model weights as a third matrix, the third matrix being computed by matrix multiplying the first matrix by the second matrix. (52-54, Col. 6 ln. 3-17; 80, Col. 8 ln. 46-54)

	Regarding claim 2, Schwach disclose the method as described in claim 1 as set forth above, further including: 
in response to a given occurrence, selectively re-applying the key to the locked set of model weights to recover the set of model weights. (54 “Encrypt/Decrypt Data Using Secure Key”)

Regarding claim 3, Schwach disclose the method as described in claim 1 as set forth above, and wherein the key comprises one of: 
a matrix of binary values, a matrix of real number values (Col. 6 ln. 12-14 “the initialization matrix and secure data matrix may be input to an XOR function, the output of which may be the secure key”),
a matrix of parameters generated as a result of applying a key derivation function (KDF) to a secret value (50, Col. 5 ln. 61-67 “one-way function”; 52, Col. 6 ln. 3-9 “pseudo-random process”).
It is noted, “one of” is an alternative form, the prior art need only disclose one of the limitations. Also noted, Schwach discloses that the secure key may be derived by applying an XOR function to combine an initialization matrix and secure data matrix. An XOR (exclusive-or) function is known in the art. The function is commonly used in cryptography, for example, in symmetric cryptography, a key is XOR’d with plaintext to produce a ciphertext, and when XOR’d with the same key the original plaintext may be reproduced. In this case, because XOR is a bitwise operator, it applies to any binary value. While Schwach does not explicitly disclose that the key matrix consists of binary or real numbers, the use of the XOR function necessitates that the key matrix at least consists of binary values, which may include binary representations of real numbers, as with any binary digital computer.

	Regarding claims 5, Schwach disclose the method as described in claim 1 wherein the third matrix is generated by computing a Hadamard product (Col. 6 ln. 18-22, “encrypt data…block cipher”) of the first matrix (Col. 6 ln. 18-22, “underlying data”) and the second matrix. (Col. 6 ln. 18-22, “secure key”)
	Through applicant’s admission, the Hadamard product is known in the art. It is noted, Hadamard product is an element-wise multiplication operation between matrices. A block cipher typically involves converting a plaintext into blocks, which is analogous to converting a plaintext to a matrix. Then each plaintext block is combined with a key, which could be any function, such as XOR. The XOR operation is analogous to a Hadamard product, where each binary value of plaintext is multiplied by the corresponding binary value of the key matrix. As noted by Schwach, there are numerous known block ciphers.

Regarding claim 6, the limitations of claim 6 are the reverse of claim 5. Where claim 5 is analogous to encryption, claim 6 is analogous to decryption. Schwach states that, “the second method 44 may be used both to encrypt data and to decrypt data” at Col. 6 ln. 23-24. In other words, the encryption scheme is symmetric, therefore the same steps in reverse will produce the original plaintext, i.e. the first matrix. Therefore, claim 6 is rejected on similar grounds as claim 5.

	Claims 12-13 and 19-20 are substantially similar to that of 5-6. Therefore, claims 12-13 and 19-20 are rejected on similar grounds as claims 5-6 over Schwach.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schwach, as applied to claims 1, 8 and 15 above, and in further view of Stapleton (WO 2020/151964 A1).

	Regarding claim 4, Schwach disclose the method as described in claim 1 as set forth above, wherein the key is applied to at least a portion of the set of model weights to generate a first behavior of the machine learning model (Schwach, 54), 
but fail to disclose wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model.
It is noted, “behavior,” is defined as “a function f(x) that is defined by the trained model weights,” according the instant specification at Pg. 20 ln. 19-21. Further, “at least a portion” may include the entire set of model weights and “first” is meant to indicate distinctness from a “second”, “third”, etc. In this context, this limitation is interpreted as, the key is applied to the set of model weights to generate a distinct set of model weights that define a function f(x).
Stapleton teaches wherein the key is applied to at least a portion of the set of model weights to generate a first behavior of the machine learning model (Pg. 17 [ 0065], “Gated nodes 5611-3 of gated layer 5621 may be opened or closed by a first key lock routine 5631”)
and wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model. (Pg. 17-18 [0065], “a second gated layer 5622 may be provided with its own gate nodes 5614-6, as well as a second key lock routine 5632”)
Stapleton is directed to validating and authenticating use of machine learning models, of particular importance is the encryption of trained machine learning models using an encryption key. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwach to incorporate the teachings of Stapleton to include wherein a second key is applied to at least some other portion of the set of model weights to generate a second behavior of the machine learning model. Such modifications would be motivated to protect the integrity of a trained machine learning model while also facilitating authentication of access to the model. Stapleton, [0062].


Claims 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schwach as applied to claims 1, 8 and 15, and in further view of 
Germain, Mathieu et al. “MADE: Masked Autoencoder for Distribution Estimation.” ICML (2015) 
and Barni, Mauro, Claudio Orlandi, and Alessandro Piva. "A privacy-preserving protocol for neural-network-based computation." Proceedings of the 8th workshop on Multimedia and security. 2006.

	Regarding claim 7, Schwach disclose the method as described in claim 1, as set forth above, but fail to disclose wherein the key is a matrix of first and second values, wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value, and wherein each matrix element at a location corresponding to a dummy neuron added to the model is assigned the second value.
Germain teaches wherein the key is a matrix of first and second values, (Germain, S.4-Pg.3, “a binary mask matrix”)
wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value (Germain, S.4-Pg.3 Eq. 8, “1 if m(k) >= d”), and
wherein each matrix element at a location corresponding to a dummy neuron is assigned the second value. (Germain, S.4-Pg.3 Eq. 8, “O otherwise”)
It is noted, “actual” neuron is interpreted as one which is not removed or zeroed, and “dummy” neuron is interpreted as one which is to be removed or zeroed.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwach to incorporate the teachings of Germain to include wherein each matrix element at a location corresponding to an actual neuron in the model is assigned a first value, and wherein each matrix element at a location corresponding to a dummy neuron is assigned the second value. Such modifications would be motivated selectively set neuron weights to 0. (Germain, S.4-Pg.3, “A convenient way of zeroing connections is to elementwise-multiply each matrix by a binary mask matrix, whose entries that are set to 0 correspond to the connections we wish to remove.”)
Barni teaches a dummy neuron added to the model. (Pg. 149 Fig. 3, “Fake neurons doesn’t affect the output of the computation as their outbound weights are set to 0.”)
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwach in view of Germain to incorporate the teachings of Barni to include adummy neuron added to the madel is assigned the second value. Such modification would be motivated to obscure the topology of the neural network to third parties. (Barni, Pg. 149 S.3 Security level 3, “As a last requirement Bob may desire that Alice doesn’t learn anything about the NN topology. Though this is a very ambitious goal, Bob may at least distort Alice’s perception of the NN by randomly adding some fake neurons to the network.”)

	Claims 14 and 21 are substantially similar to that of claim 7. Therefore, claims 14 and 21 are rejected on similar grounds as claim 7 over Schwach in view of Germain and Barni.


Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schwach as applied to claims 1 and 8 above, and in further view of Yin, Yu (CN 108900294 A), hereinafter Yin.

	Regarding claim 24, Schwach disclose the method as described in claim 1, but fail to disclose wherein the machine learning model and the locked model weights are public. 
Yin teaches wherein the machine learning model and the locked model weights are public. (Yin, [0054] “the present invention can encrypt the input data…, embed a protective password into the artificial neural network model trained based on the input data, so that after the artificial neural network model is released, any copying, secondary development or modification cannot affect the protective password and destroy the protective password.”)
While Yin teaches “overall network encryption,” which the invention of the present disclosure is directed to, alone is insufficient for protecting a machine learning model at [0005], the teachings of Yin bear many similarities. The password embedding described in Yin is analogous to encrypting the model weights. Yin teaches that the protection offered by their invention extends beyond a “release” of the network model. The term “release” is synonymous with “published” or “public,” as is noted at [0004] “in the process of publishing and applying the artificial neural network model, its network structure and node weights will be completely exposed to the outside world.” 
Yin is directed to embedding a password in a trained neural network model. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Schwach to incorporate the teachings of Yin to include wherein the machine learning model and the locked model weights are public. Such modification would be motivated to protect the rights and interests of the developers of the artificial neural network model. Yin [0054].

	Claim 25 is substantially similar to that of claim 24. Therefore, claim 25 is rejected on similar grounds as claim 24 over Schwach in view of Yin.
	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Barham et al. (US 2020/0228339 A1) – Regarding storing a plurality of encrypted trained weights of a neural network classifier, wherein the weights have been trained using biometric information.
Indiveri et al. (US 2022/0092401 A1) – Regarding circuits for generating random weights, such as for neuromorphic processors.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEIL GONZALES whose telephone number is (571)272-0286. The examiner can normally be reached 7:30-11:00 AM; 11:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.N.G./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496